Citation Nr: 1501277	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  08-01 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of nonservice-connected (NSC) pension benefits in the amount of $19,406.00.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 






INTRODUCTION

The Veteran had active military duty from May 1964 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision on Waiver of Indebtedness from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran requested a travel Board Hearing on his January 2008 VA-9.  However, in a September 2011 letter, the Veteran withdrew his hearing request.  As the record does not contain any additional requests for an appeals hearing, the Board deems the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.702 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a careful and thorough review of the electronic records on VMBS and Virtual VA, the Board has determined that further development is necessary before a decision can be made on the Veteran's appeal.  

The Statement of the Case issued in November 2007 states that the following documents are of record: 

1.  May 24, 2005 VA received a computer-generated message between federal agencies reporting earned income of $5,306.00 for the year 2002.

2.  August 3, 2005 VA's letter to the Veteran requesting verification of the earned income for the year 2002.  

3.  August 19, 2005 Statement in Support of Claim from the Veteran stating that he did not receive pension benefits during 2002. 

4.  February 7, 2006 Letter from the VA to the Veteran proposing to count earned income of $5,306.00 for the Veteran, annual gross Social Security benefits of $8,616.00 of the Veteran's spouse, and medical expenses of $648.00 beginning February 1, 2002.  The RO proposed to terminate the Veteran's pension benefits beginning February 1, 2002 due to the Veteran's combined family income of $13,899.00 exceeded the allowable income limit of $12,516.00 for a veteran with on dependent.  

5.  February 17, 2006 the VA received a Statement in Support of Claim from the Veteran stating that he did have income in 2002. 

6.  September 22, 2006 VA sent a letter to the Veteran informing him of the adjustment action.  

7.  October 8, 2006, the Debt Management Center notified the Veteran in writing of an overpayment totaling $19,406.00 

8.  September 5, 2007 the Veteran sent a letter requesting a waiver of overpayment.  

After reviewing the file, the Board notes that the documents listed above have not been associated with the electronic file.  

Document number 1 listed above suggests that the information may have been secured under the Income Verification Match (IVM) program.  Additionally, a Form 21-8947 dated in September 2006 has a stamp "See IVM folder."  IVM folders contain sensitive financial data of the appellant and require special processing.  VA General Counsel's Opinion, dated November 14, 1995, VAOPGCADV 29-95, provides for the authority of the Board to review the IVM folder and for guidelines to be implemented in the safeguarding of the IVM folder in its transmittal to the Board.  The Board has conducted an exhaustive search and determined that his IVM folder is not at the Board and may reside at one of the ROs.

In order for the Board to make a determination on the Veteran's appeal, it is imperative that these documents be reviewed.  As such, the Board is remanding this appeal in order for the RO/AMC to locate the above listed documents and other relevant documents and associate them with the record.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC is requested to locate the following documents that are listed in the in the November 2007 Statement of the Case and associate them with the file.  These documents include, but are not limited to, the following: 

a.  May 24, 2005 VA received a computer-generated message between federal agencies reporting earned income of $5,306.00 for the year 2002.

b.  August 3, 2005 VA's letter to the Veteran requesting verification of the earned income for the year 2002.  

c.  August 19, 2005 Statement in Support of Claim from the Veteran stating that he did not receive pension benefits during 2002. 

d.  February 7, 2006 Letter from the VA to the Veteran proposing to count earned income of $5,306.00 for the Veteran, annual gross Social Security benefits of $8,616.00 of the Veteran's spouse, and medical expenses of $648.00 beginning February 1, 2002.  The RO proposed to terminate the Veteran's pension benefits beginning February 1, 2002 due to the Veteran's combined family income of $13, 899.00 exceeded the allowable income limit of $12, 516.00 for a veteran with on dependent.  

e.  February 17, 2006 the VA received a Statement in Support of Claim from the Veteran stating that he did have income in 2002. 

f.  September 22, 2006 VA sent a letter to the Veteran informing him of the adjustment action.  

g.  October 8, 2006, the Debt Management Center notified the Veteran in writing of an overpayment totaling $19,406.00 

h.  September 5, 2007 the Veteran sent a letter requesting a waiver of overpayment.  

If these documents are in fact located in an IVM folder, follow appropriate guidelines to safeguard the IVM folder in its transmittal to the Board.  In such a case, any further adjudication of this claim should take into consideration the existence of the IVM folder.  

2.  Once the requested development has been completed, the case should again be reviewed on the basis of this evidence and readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




